Citation Nr: 0216926	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-02 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to June 8, 1999, for 
the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 
to November 1976.  

A November 1982 rating decision by the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO) denied entitlement to service connection for 
tinnitus.  Although a timely notice of disagreement was 
filed in November 1982 and a statement of the case was 
issued in January 1983, the November 1982 decision became 
final because a substantive appeal was not filed within the 
prescribed time period.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2002).  

A June 2000 rating decision from the Cheyenne, Wyoming, VARO 
denied reopening the claim of entitlement to service 
connection for tinnitus, and the veteran perfected a timely 
appeal.  

The appeal before the Board of Veterans' Appeals (Board) is 
from a decision review officer's November 2000 decision, 
which reopened the claim and granted service connection for 
tinnitus from June 8, 1999.  The veteran, who now resides in 
the jurisdiction of the Cheyenne, Wyoming, VARO, perfected a 
timely appeal of the effective date for the grant of service 
connection.  


FINDINGS OF FACT

1.  The November 1982 rating decision, which denied 
entitlement to service connection for tinnitus, became final 
because the veteran was notified of the decision by letter, 
and he did not perfect a timely appeal.  

2.  Following the final November 1982 rating decision, the 
first claim for reopening the claim of entitlement to 
service connection for tinnitus was filed with the RO on 
December 8, 1987.  

3.  Entitlement to service connection for tinnitus arose on 
February 23, 1988.  


CONCLUSIONS OF LAW

1.  The November 1982 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2002).  

2.  The criteria for an effective date of February 23, 1988 
for the grant of service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.303, 3.306, 
3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West Supp. 2002).  The RO obtained the 
available service medical records and medical records from 
the identified health care providers, and the veteran 
received VA audiological examinations, filed several lay 
statements with the RO, and provided sworn testimony at an 
October 2001 regional office hearing.  The RO's August 2001 
e-mail and October 2001, November 2001, and March 2002 
letters to the veteran, the November 2000 decision by a 
decision review officer, and the March 2001 and November 
2001 statements of the case informed the veteran of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies, which include 
VA medical records, and request medical records from the 
identified private health care providers.  The RO's June 
2001 letter specifically informed the veteran of applicable 
provisions of The Veterans Claims Assistance Act of 2000.  
The veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support 
his claim.  The VA has fulfilled its duty to assist and 
inform the veteran because he was informed of the applicable 
laws and regulations, the evidence needed to substantiate 
the claim, told which party was responsible for obtaining 
the evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

For a claim received after a final disallowance, the 
effective date for service connection based on submission of 
new and material evidence is the later of the date 
entitlement arose or the date of receipt of the claim for 
service connection.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.400.  

The Board will first consider when entitlement to service 
connection for tinnitus arose.  To establish service 
connection for tinnitus, the evidence must demonstrate that 
tinnitus was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  

The veteran's November 1981 formal application asserted that 
ringing in his ears had onset in basic training in 1973 
because he had insufficient ear protection when he was 
exposed to weapons noise in a foxhole during boot camp.  
Service medical records made no specific mention of tinnitus 
or ringing in the ears but did document bilateral defective 
hearing at high frequencies at the October 1976 separation 
examination.  

The first medical diagnosis of tinnitus appeared at a 
February 23, 1988 VA examination when the diagnosis was 
constant tinnitus in both ears.  A valid claim requires 
proof of a present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Eventually, a July 1999 VA 
audiological examiner related the veteran's constant high-
pitched tinnitus to the veteran's military service .  Given 
the high frequency defective hearing noted at separation 
from service, the veteran's assertion of ringing in his ears 
since boot camp, the February 23, 1988 VA diagnosis of 
constant tinnitus in both ears, and resolving all reasonable 
doubt in the veteran's favor, entitlement to service 
connection for tinnitus arose on February 23, 1988.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2002).  

The effective date for the grant of service connection for 
tinnitus then turns on whether the date of receipt of the 
claim to reopen is before or after the February 23, 1988 
date that entitlement to service connection arose.  A claim 
or application is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 
38 C.F.R. § 3.1(p).  Any communication or action, indicating 
an intent to apply for a benefit under the laws administered 
by VA and identifying the benefit sought, from a claimant or 
a duly authorized representative may be considered an 
informal claim.  38 C.F.R. § 3.155(a).  An informal request 
for reopening will be accepted as a claim, and the date of 
receipt is the date on which the claim, information, or 
evidence is received in VA.  See 38 C.F.R. §§ 3.1(r), 3.151, 
3.155(c).  

The earliest claim of entitlement to service connection for 
tinnitus was received on December 8, 1987, when the veteran 
filed a December 3, 1987 statement, which served as an 
informal application to reopen the claim of entitlement to 
service connection for tinnitus.  See 38 C.F.R. §§ 3.1, 
3.151, 3.155.  The December 1987 statement was an informal 
application for reopening because it requested reopening of 
the "hearing condition" service connection claim that the 
Boston, Massachusetts VARO had previously denied.  Given 
that the November 1982 denial of service connection for 
tinnitus was the only previous denial of service connection 
by the Boston, Massachusetts VARO, the veteran indirectly, 
but unequivocally, stated his desire to reopen the claim of 
entitlement to service connection for tinnitus.  Therefore, 
the date of receipt of the earliest claim was December 8, 
1987.  

The November 1981 formal application for service connection 
for "severe ringing" and a November 1982 notice of 
disagreement with the "impaired hearing" claim could not 
form the basis for an earlier effective date because they 
were adjudicated by the November 1982 rating decision, which 
denied service connection for tinnitus and became final when 
the veteran failed to file a timely substantive appeal.  The 
December 1987 statement was filed four years and one month 
too late to serve as a timely substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2002).  

The correct effective date for the grant of service 
connection is February 23, 1988, which was the later of the 
February 23, 1988 date that entitlement to service 
connection arose and the December 8, 1987 date of receipt of 
the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.400.  


ORDER

Entitlement to an effective date of February 23, 1988 for 
the grant of service connection for tinnitus is granted, 
subject to the controlling laws and regulations governing 
the payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

